Citation Nr: 0424162	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  94-04 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for somatoform 
disorder, not otherwise specified (NOS), with reflex 
sympathetic dystrophy (RSD) of the left upper extremity, 
currently rated as 70 percent disabling from September 1, 
1992. 

2.  Entitlement to certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and/or adaptive equipment.

3.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing or a 
special home adaptation grant.

4.  Entitlement to special monthly compensation (SMC) 
pursuant to the provisions of 38 U.S.C.A. § 1114(k) (West 
2002) for loss of use of the left upper extremity and/or the 
left lower extremity.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
January 1978 and from October 1982 to March 1987.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which assumed 
jurisdiction of the appeal from the VA RO in St Petersburg, 
Florida. 

The Board remanded this case to the RO in April 1997 and 
September 1999 for additional development.  The RO recently 
returned the case to the Board for appellate consideration 
after granting a 70 percent evaluation for the somatoform 
disorder, the psychiatric component of her disability, from 
September 1, 1992.




The issues of entitlement to a certificate of eligibility for 
financial assistance in the purchase of an automobile or 
other conveyance and/or adaptive equipment, SMC under 
38 U.S.C.A. § 1114(k) for loss of use of the left side 
extremities, and entitlement to a certificate of eligibility 
for financial assistance in acquiring specially adapted 
housing or a special home adaptation grant are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is require don his part.


FINDINGS OF FACT

1.  The psychiatric manifestations of the psychophysiologic 
disorder now rated as somatoform disorder predominate and 
from September 1, 1992 have rendered the veteran unable to 
obtain or retain substantially gainful employment.

2.  The criteria for evaluating psychophysiologic disorders 
in effect prior to November 7, 1996 are found to be more 
favorable based on a facial comparison.


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for 
psychophysiological disorder with RSD, left upper extremity 
from September 1, 1992 have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 4.7, 4.130; Diagnostic Code 9504 (in effect prior 
to November 7, 1996); 38 C.F.R. §§ 3.102, 3.159 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO in October 1987 granted service connection for 
psychophysiologic musculoskeletal disorder, left arm and a 30 
percent evaluation under Diagnostic Code 9505 from March 
1987.  The RO noted the service medical board report of 
chronic pain syndrome of the left arm (minor) rated as 
psychophysiologic musculoskeletal disorder (VA Code 9505).  
The RO issued notice to the veteran in November 1987.

The current appeal arose from a February 1990 rating decision 
wherein the RO denied an increased rating for her 
psychophysiologic disorder and the March 1990 decision 
wherein the RO denied her application for automobile or other 
adaptive equipment.  

According to the VA examiner in 1989 she had residual sensory 
ulnar neuropathy and a RSD of the left upper extremity 
without motor involvement but with discoloration, temperature 
changes in the skin and sensory loss.  VA hospitalized her 
several times from 1991 through 1993 for RSD and it was 
suspected that she had secondary chronic pain syndrome and 
depression.  Severe anxiety reaction was reported during her 
admission that began in May 1991 and psychophysiologic 
disorder could not be ruled out.  It was felt she had a 
strong psychological component to the amount of pain she 
reported as no great causes could be found.  

The RO in October 1992 increased her rating for RSD of the 
left upper extremity to 60 percent from April 1989, in effect 
changing the predominant rating to organic manifestations 
under Diagnostic Code 8513 from the formerly utilized 
psychiatric manifestations.  A previous increase during the 
appeal period to 50 percent in October 1991 was based upon 
the rating formula for psychoneurotic disorders.  

Depression was added as a service-connected disability 
through a rating decision in October 1993.  The RO in March 
1995 granted entitlement to a total disability evaluation 
based on individual unemployability (TDIU) from January 1990 
and rated her primary disability under Diagnostic Codes 9505-
8513 as RSD with incomplete paralysis of the left upper 
extremity.

The veteran had several other VA hospitalizations in 1994 for 
complaints related to RSD pain and depression.  A psychiatry 
service examiner during the July 1994 admission felt that it 
was hard to differentiate between true pain and dependence.  
During readmission late in 1994 a psychiatry consultant 
reportedly felt that the veteran might have multiple system 
somatization syndrome among other possibilities that were 
noted.  

A VA examiner of the peripheral nerves in late 1994 reported 
that the veteran had essentially a total motor loss of the 
left upper and lower extremity with marked hypalgesia.  The 
diagnosis was RSD, left-sided extremities.  It was noted she 
was treated for chronic pain and secondary depression and 
that the depression was derivative entirely of pain.  A VA 
examiner during hospitalization early in 1995 noted the 
veteran's left hand could not be touched without severely 
disabling pain and suffering, and that her left hand was 
practically useless.  A VA examiner early in 1996 for aid and 
attendance purposes noted limited range of motion of the left 
arm and leg, extreme debilitating pain being complained of, 
and that she did not ambulate at all due to RSD.  She had 
motorized and manual wheelchairs and a cane as aids. 

A VA peripheral nerves examiner in July 1996 reported that 
the veteran had total motor paralysis of all flexors on the 
left upper and lower extremities and no grip on the left.  
The examiner noted total loss of motor power, fine motor 
control with hyperalgesia secondary to RSD of the left upper 
and lower extremity with evidence of early atrophy and muscle 
wasting.  The diagnosis was advance RSD, left-sided 
extremities, severe.  

The aid and attendance examination was consistent with the 
previous findings.  The examiner noted the veteran was not 
employable and that RSD affected the whole left side of the 
body and really incapacitated her. 

In September 1996 two VA physicians reported that the 
veteran's biggest incapacitation was her pain.  A VA 
physician early in 1997 noted regarding pain management that 
when the veteran was seen it appeared she was not using her 
hand and held it away from examiners trying not to be 
touched, having reported severe pain, but that other 
examiners reported observing some useful movements of her 
hand.  Thus, the physician was not sure of the use the 
veteran actually had of her hand at this time.  

The VA neurology examiner in March 1998 noted the specific 
content in each volume of the multivolume claims file.  The 
examiner noted the veteran's reaction to attempted 
examination of the left upper extremity in particular.  It 
was the examiner's opinion that sensory and motor impairment 
was nonanatomic and could 
not be described as paralysis, neuritis or neuralgia.  The 
examiner noted that it was not possible to describe motor 
function of the left upper extremity, but the fact that the 
veteran had no atrophy or fasciculation, preserved reflexes 
and capability of initiating movements suggested that the 
connection between the motor neurons in the spinal cord and 
the musculature of the left upper limb was intact.  Her lack 
of movement was felt to be more closely related to toleration 
of discomfort that she related to it.  In the examination 
report it was noted that bone scan findings in early 1998 
were consistent with RSD.  

A VA examiner in February 2004 referred to the veteran's 
extensive eight volume claims file noting relevant 
examination history regarding her RSD and psychiatric 
manifestations.  It was noted the veteran was seen in 
September 2003 and the psychiatry examiner reported an Axis I 
diagnosis of depression and a GAF (Global Assessment of 
Functioning) score of 45 on Axis V.  The examiner noted that 
by the end of the interview the veteran was waving her left 
arm as freely as her right arm although earlier in the 
interview she stated that she could not move it.  

She held it very rigid and wore an elastic band on it.  As 
the interview progressed she began moving her fingers and 
touched her right hand.  At the end of the interview she was 
gesticulating using both arms, waving them in a wide arc.  No 
atrophy of the left fingers was noted.  The mental status 
examination also showed the veteran had mild limitations in 
memory, attention and concentration.  Her affect was labile 
and euthymic at times, and she had fair judgment and insight.  
She was alert and fully oriented.  

The examiner concluded by stating that according to the 
current diagnostic criteria, the common feature of the 
somatoform disorder was, in essence, the presence of physical 
symptoms that suggested a general medical condition but such 
were not fully explained by that condition.  For the 
diagnosis these symptoms must cause clinically significant 
distress or impairment in social, occupational or other areas 
of functioning.  Further, the physical symptoms were not 
intentional, that is under voluntary control.  

The examiner felt that the veteran showed characteristics of 
several somatoform disorders, one referred to as hysteria, 
and another as conversion disorder that involved unexplained 
symptoms or deficits affecting voluntary or 
sensory function that suggested a neurological or other 
general medical condition.  Psychological factors were judged 
as being associated with these deficits or symptoms.  Her 
condition was also related to pain disorder of which 
psychological factors were judged as having an important role 
in the onset, severity, exacerbation and maintenance.  The 
diagnosis given was somatoform disorder NOS.  

The examiner also felt that the veteran warranted the 
diagnosis of a depressive disorder as secondary to her 
physical condition and somatoform disorder.  The examiner 
felt that she had significant psychiatric symptoms and 
moderate limitations in social and occupational functioning, 
which supported a current GAF of 50.  The examiner noted 
there were some differences of opinion but that the RSD 
diagnosis was definitely made.  
The examiner stated that it was more likely than not that 
psychological factors affected the veteran's physical 
condition but the exact extent of the effect on her RSD would 
be difficult to ascertain without resorting to speculation.  
The examiner found that she had significant decrease in work 
efficiency, conceding mental and physical disorders.  

The RO in March 2004 granted a 70 percent evaluation under 
Diagnostic Codes 8513-9421 from September 1, 1992 for 
somatoform disorder NOS with RSD with incomplete paralysis, 
left upper extremity.  A supplemental statement of the case 
explained that the disability rating was being assigned under 
the psychiatric rating scheme, with consideration being given 
to the old and new criteria.

Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The law and regulations governing the effective date for an 
award of increased compensation are set out in 38 U.S.C.A. 
§ 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999). 

The rating schedule provisions for psychiatric disorders were 
changed effective November 7, 1996.  A 10 percent evaluation 
under the old criteria was assigned where there was mild 
impairment of social and industrial adaptability.  

A 30 percent evaluation under the old criteria was assigned 
where there was definite impairment of social and industrial 
adaptability.  A 50 percent evaluation was assigned upon a 
showing of considerable impairment of social and industrial 
adaptability.  

A 70 percent evaluation was warranted for severe impairment 
of social and industrial adaptability.  A 100 percent 
evaluation was assigned where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community and where there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, rendering the veteran demonstrably unable to 
obtain or retain employment.  

Note (1). Social impairment per se will not be used as the 
sole basis for any specific percentage evaluation, but is of 
value only in substantiating the degree of disability based 
on all of the findings.  38 C.F.R. § 4.132, Code 9411 (1996) 
(General Rating Formula for Psychoneurotic Disorders); 
effective prior to November 7, 1996.

Note (2).  When two diagnoses, one organic and the other 
psychological or psychophysiologic or psychoneurotic, are 
presented covering the organic and psychiatric aspects of a 
single disability entity, only one percentage rating 
evaluation will be assigned under the appropriate diagnostic 
code determined by the rating board to represent the major 
degree of disability.  When the diagnosis of the same basic 
disability is changed from an organic one to one in the 
psychological or psychoneurotic categories, the condition 
will be rated under the new diagnosis.  38 C.F.R. § 4.132, 
Code 9502; effective prior to November 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims, then known as the 
United States Court of Veterans Appeals (hereinafter, CAVC) 
stated that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons for 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  

In a precedent opinion, dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  The Board is bound by such interpretations.  
38 U.S.C.A. § 7104(c).

Under the applicable rating criteria in effect prior to 
November 7, 1996, psychological factors affecting 
gastrointestinal condition were evaluated under the general 
rating formula for psychoneurotic disorders. 

The revised criteria provide a 10 percent evaluation in the 
presence of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.




A 30 percent evaluation is provided in the presence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships).

A 100 percent evaluation is provided for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130 (2001).  

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition (see Sec. 4.14).  38 C.F.R. § 4.126(d), effective 
November 7, 1996.

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  VA must not underevaluate the emotionally 
sick veteran with a good work record, nor 
must it overevaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  

It is for this reason that great emphasis is placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology 
and the full consideration of the whole history by the rating 
agency will be.  Ratings are to be assigned which represent 
the impairment of social and industrial adaptability based on 
all the evidence of record.  38 C.F.R. § 4.130, in effect 
prior to November 7, 1996. 

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified principally at 
38 C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to an 
increased evaluation for psychophysiologic disorder on a 
schedular basis has been properly undertaken.  The Board is 
confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a grant 
of the benefit sought on appeal.  The Board observes that 
veteran did not appeal the effective date for the current 70 
percent schedular evaluation under the psychiatric rating 
criteria.  Having found the applicable notice and duty to 
assist provisions are met in this claim, the Board turns its 
attention to the merits.  


Increased Rating for Somatoform Disorder

The schedular criteria for evaluation of psychiatric 
disabilities were changed effective November 7, 1996.  
However, the previous criteria are being applied since the 
period prior to the effective date of the changed regulation 
is relevant and, in any event, retroactive application would 
not be in accord with the law or regulations by which the 
Board is bound in its decisions.  


Also, the Board finds that the prior rating scheme is more 
favorable based on a facial comparison.  38 U.S.C.A. 
§§ 5110(g); 38 C.F.R. §§  3.114, 3.400(p); Cf. DeSousa v. 
Gober, 10 Vet. App. 461, 466-67 (1997), VAOPGCPREC 3-00 and 
VAOPGCPREC 5-94.  The Board observes that the previously 
relied on rating criteria did not contain bright lines of 
demarcation between the several incremental levels of 
disability.  The adjectival terms used in describing each 
level of impairment for the most part did not have clearly 
identified symptoms corresponding to "severe" or 
"considerable" impairment in this regard.  See for example 
Romeo v. Brown, 5 Vet. App. 388, 394-95 (1993).

The Board observes that the veteran's disability was for the 
most part rated under the provisions of 38 C.F.R. § 4.132, 
Diagnostic Code 9505 that utilized the psychoneurotic rating 
criteria.  The current evaluation returned to the psychiatric 
criteria and assigned the 70 percent evaluation for the 
entire period of this appeal from September 1, 1992.  There 
had been a brief period where the RO felt that the physical 
manifestations of RSD predominated and the disorder was rated 
accordingly. 

The several levels of impairment including 70 percent and 100 
percent are based on the presence of psychoneurotic symptom 
combinations that corresponded to a designated level of 
social and industrial impairment for each incremental level 
of disability.  The 100 percent evaluation contemplated 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community and where there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, rendering 
the veteran demonstrably unable to obtain or retain 
employment.  Each of the criteria, including being 
demonstrably unable to obtain or retain employment is an 
independent basis for the 100 percent rating.  Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).  

Here the veteran's receipt of a TDIU from 1990 does not moot 
consideration of a total evaluation on a schedular basis.  
See VAOPGCPREC 6-99.  Indeed, the claim for increase has 
continued even though she has received a TDIU from late in 
1990.

The Board believes that the 100 percent evaluation is 
correct.  Indeed, the record is comprehensive and the GAF 
assigned contemplates significant symptoms and some 
difficulty in occupational or social functioning.  More 
significant is the fact that the veteran has not been 
employed since September 1992 and the psychiatric component 
is predominant in that period, a fact that on its face argues 
convincingly for a rating higher than 70 percent.  The 70 
percent evaluation under the former rating scheme 
contemplated severe impairment and it is difficult to 
convincingly argue that the veteran was able to obtain or 
retain employment.  

The psychiatry reports were not as frequent as to the record 
regarding the evaluation of RSD.  For example, she had 
several evaluations for RSD residuals in the late 1990's that 
are noteworthy for the discrepancy in physical symptoms.  It 
is significant to note that one examiner felt her RSD 
complaints for the left upper extremity were to a significant 
degree nonanatomic.  This is noteworthy in assessing the 
extent of the psychiatric component of her illness.  The 
veteran was being observed for pain complaints, which the 
examiner in 2004 assigned to a somatoform disorder, one of 
three she manifested.   

Moreover, the information from the subsequent examination 
that carefully evaluated the history of her disability showed 
a predominant impairment related to somatoform disorder.  
Overall the GAF is no greater than 50, and in view of the 
record, the Board believes the benefit of the doubt rule is 
applicable and thus, the veteran should receive a 100 percent 
evaluation from September 1, 1992.  

The VA assessment essentially confirmed the currently 
diagnosed somatoform disorder as no less than severe, and its 
contribution to any work difficulty is arguably profound.  

The psychiatric manifestations seem to be in the forefront to 
the point that the GAF would correlate with the veteran being 
unable to keep a job on account of the psychiatric 
disability.  Thus, applying the more lenient criteria, as 
they existed in the former rating scheme, the veteran clearly 
could not obtain or maintain gainful employment from 
September 1, 1992 on account of her somatoform disorder.  

Thus, based on the record as explained in the recent VA 
examination report, there is a plausible basis for a 
retroactive higher schedular rating on a psychiatric basis.  
Regarding the GAF rating scheme see, for example, the 
references in Baker v. West, 11 Vet. App. 163 (1998), Richard 
v. Brown, 9 Vet. App. 266 (1996), Cathell v. Brown, 8 Vet. 
App. 539 (1996) and Carpenter v. Brown, 8 Vet. App. 240 
(1995).  See also Mittleider v. West, 11 Vet. App. 181 
(1998).  


ORDER

Entitlement to 100 percent schedular evaluation for 
somatoform disorder NOS, with RSD of the left upper extremity 
is granted from September 1, 1992, subject to the regulations 
governing the payment of monetary awards. 


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).


The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

In May 2003 the RO issued a VCAA notice letter to the veteran 
in connection with the claims of entitlement to a certificate 
of eligibility for financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment that 
included a reference to loss of use of the left lower 
extremity and left upper extremity.

As noted in the prior Board remands, the issues of 
entitlement to SMC for loss of use of a lower or upper 
extremity and a certificate of eligibility for financial 
assistance in acquiring an automobile or other conveyance, 
and a certificate of eligibility for financial assistance in 
acquiring adaptive equipment only are intertwined.  The RO 
reviewed the claim in March 1999 pursuant to the Board remand 
in 1997 that found the veteran had filed a timely notice of 
disagreement with a November 1996 rating determination in the 
matter.  

In the September 1999 Board remand it was noted that a 
statement of the case had as yet not been furnished on the 
intertwined issue of SMC for loss of use.  That deficiency 
remains, in particular regarding the left lower extremity, as 
it appears there has not been a statement of the case that 
covered this issue.  The Board observes that service 
connection with a 20 percent evaluation was granted from 
February 1995.  The increase to 40 percent from February 1996 
was the result of a September 1996 rating decision.  





In addition, the evaluation of the claimed loss of use is 
complicated by the veteran's psychiatric disability as 
reflected in the differing evaluations of her left upper and 
left lower extremities.  The previous examinations for loss 
of use did not appear to have reviewed the claim under the 
specific provisions of 38 C.F.R. § 4.63 (2003), given the 
examination opinions rendered.  

The 1998 VA medical examination suggested that the veteran 
has appreciable impairment of left upper extremity function.  
However, whether the level of impairment meets the regulatory 
definition of loss of use requires a medical evaluation that 
addresses the relevant factors.  

Loss of use is an essential element in establishing 
entitlement to the vehicle assistance the veteran seeks.  
There is also a legitimate question of whether she is 
wheelchair bound from of a loss of use of the lower 
extremities due to a service-connected disability.  

The question is whether the actual remaining function would 
be accomplished equally well with (not better than) a 
prosthesis.  The recent VA psychiatric examination reported a 
different disability picture for the left upper extremity 
function than reflected in earlier evaluations directed to 
that extremity. 

Regarding the issue of the veteran's entitlement to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing or a special home adaptation grant, 
the veteran filed a notice of disagreement in early 1997 with 
a RO rating decision in September 1996 on the matter.  She 
also mentioned this benefit again in an April 1998 
correspondence.  



Where there has been an initial RO adjudication of a claim 
and a notice of disagreement therewith, the claimant is 
entitled to a Statement of the Case (SOC), and the RO's 
failure to issue an SOC is a procedural defect requiring 
remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Manlincon 
v. West, 12 Vet. App. 238 (1999).  This reasoning would seem 
to apply as well to the claims for SMC for loss of use of the 
left-side extremities, as the Board decision in September 
1999 referred to a timely filed notice of disagreement.

In light of current state of the record, it is the opinion of 
the Board that contemporaneous and thorough VA examinations 
would be of material assistance in clarifying the extent of 
the veteran's service-connected disability under the 
regulatory standard for loss of use and would be instructive 
with regard to the appropriate disposition of intertwined 
issues.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
Board observes that additional due process requirements may 
be applicable as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  Accordingly, the case is remanded to the VBA AMC 
for further action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651 (codified at 
38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform him whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that she identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated her for the RSD of the left upper 
extremity and left lower extremity since 
service.  

The veteran, if necessary, should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  All information 
which is not duplicative of evidence 
already received should be associated 
with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).


5.  The VBA AMC should arrange for VA 
examinations by an orthopedic surgeon and a 
neurologist or other appropriate medical 
specialists, including on a fee basis of 
necessary, to determine the nature and extent 
of severity of the veteran's RSD of the left 
upper and left lower extremity.  Any further 
indicated special studies should be 
conducted.  The claims file, the criteria 
under 38 C.F.R. § 4.63, and a separate copy 
of this remand must be made available to and 
reviewed by each examiner prior and pursuant 
to conduction and completion of the 
examinations.  

Regarding the disabilities, the examiners 
should record pertinent medical complaints, 
symptoms, and clinical findings, including 
range of motion with an explanation as to 
what is the normal range of motion, the 
extent of any instability, and pain on use, 
and comment on the extent of the functional 
limitations caused by the RSD of the left 
side extremities.  The examiners should also 
identify any symptomatology that is not 
associated with the service connected RSD 
disability.  It is requested that the 
examiners provide explicit responses to the 
following question:

Has the service-connected RSD disability 
resulted in loss of use of either the left 
lower extremity or the left upper extremity, 
respectively as defined in 38 C.F.R. § 4.63, 
the criteria of which should be provided to 
the examiners.  The examiners should provide 
the rationale supporting all opinions or 
conclusions expressed.  




6.  Thereafter, the VBA AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review the 
requested examination reports and required 
opinions to ensure that they are responsive 
to and in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement corrective 
procedures.  The Board errs as a matter of 
law when it fails to ensure compliance, and 
further remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  The VBA AMC should issue a SOC 
addressing the September 1996 rating 
decision wherein the RO denied 
entitlement to a certificate of 
eligibility for financial assistance in 
acquiring specially adapted housing or a 
special home adaptation grant.  The VBA 
AMC should advise the veteran of the need 
to file a substantive appeal if she 
wishes appellate review.

8.  After undertaking any development deemed 
appropriate in addition to that specified 
above, the VBA AMC should readjudicate the 
remaining issues on appeal.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  

No action is required of the veteran until she is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of her 
claims for assistance in the purchase of an automobile or 
other conveyance and/or adaptive equipment, and SMC for loss 
of use of the left upper and lower extremities, and may 
result in a denial(s).  38 C.F.R. § 3.655 (2003).


	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



